Title: To George Washington from Edward Carrington, 18 October 1793
From: Carrington, Edward
To: Washington, George


          
            Dear sir
            Richmond Octo. 18th 1793
          
          Enclosed I have the Honor to transmit a Voucher for the Expence of forwarding your
            letter to the Secretary of State as requested in yours of the 11th Instant, being
            thirteen dollars & one third of a dollar. the
            milage is that which has been established by the Executive of the State, for such
            Service, & a faithful Express is not to be got lower. I have the Honor to be with
            the greatest respect your Most Ob. st
          
            Ed. Carrington
          
        